Title: To James Madison from Richard Rush, 3 September 1815
From: Rush, Richard
To: Madison, James


                    
                        
                            Dear sir
                        
                        Washington September 3. 1815.
                    
                    The Edinburgh review reached me safely. I had read the article on the corn laws, but confess the explanation of the puzzle did not strike me. In the pencil marks it looks very simple. I suspect the reviewers took their theory from no less an authority than Smith; not that I have particularly searched this time to ascertain, but that I have observed in all their disquisitions which touch political economy, they are in the habit of making his principles their text. I have returned Mr S. my own number, which came a day or two after I transmitted his.
                    Yesterday’s mail brought us a rumour of the arrival at New York of our long looked-for diplomatic wanderers. I hope it may prove true. Having lingered to such good purpose, we shall greet their return with redoubled joy. A peep behind the British curtain at the fisheries, impressment, and the West India trade, will be a treat. At a moment like this, when affairs in Europe have such an absorbing interest, their conversation may, indeed, be improved to great gratification if not profit. I once heard a citizen of Philadelphia estimate Baron Humbolds, when he finished his tour through South America, at a guinea an hour. In relation to the price I should feel disposed to put on Mr Gallatins, I would take Boswell’s simile, who compared Johnsons to the filings of diamonds.
                    The venerable patriot of Quincey continues to gratify me with an occasional letter. In one of the 23d of last month he says, “England is at the head of Europe, but her greatest perils are about to begin.” He speaks, with sorrow, of not having had a line from the minister at London since the 21st of March. In my last I took the liberty of sending him two or three extracts from Mr Harris’s late letters from St Petersburg, which I copied from the files of the office of state. They struck me as quite important. It seems, that the brilliant deeds performed on the banks of the Mississippi were, and at an early day, justly appreciated on those of the Neva. I ventured to accompany the extracts with a question or two, calculated, as the physicians say, to tap the venerable old sage. I am flattering myself with a copious flow of opinions in reply. Dwelling upon the wonders of our day, he lately said to me “Instead of predicting how they are all to end, I can only point, like Anaxagoras, to the skies.”
                    For my mere self, striving to gather up as much of consolation as possible for our own country out of the melancholy fortunes of France, and the present overthrow of the principle of self-government abroad, I am giving way to hopes, that the English in driving Napoleon from his throne, have, in effect, driven a friend of their own, and a foe of ours, from every court in Europe.
                    
                    I make the usual offerings of my respect and friendship, and may at length, I hope, be permitted to add congratulations to Mrs Madison on the near prospect of joy at Montpelier on Mr Tod’s return.
                    
                        Richard Rush.
                    
                